EXHIBIT 10.2




WAIVER AND AMENDMENT OF INVESTMENT AGREEMENT
This waiver and amendment agreement (this “Letter Agreement”) dated as of March
13, 2017 is made by and between NCR Corporation (the “Company”) and the
Blackstone Entities set forth on the signature pages hereto (the “Blackstone
Entities”).
WHEREAS, reference is made to that certain Investment Agreement, dated as of
November 11, 2015 by and among the Company and the other entities listed on the
signature pages thereto (the “Investment Agreement”). Capitalized terms used
herein but not otherwise defined have the meaning set forth in the Investment
Agreement.
WHEREAS, the Blackstone Entities collectively own, in the aggregate, 878,855
shares of the Series A Convertible Preferred Stock, par value $0.01 per share
(the “Series A Preferred Stock”) as of the date hereof;
WHEREAS, each share of Series A Preferred Stock is convertible into
approximately 33.333 shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) at any time at the option of the Blackstone
Entities;
WHEREAS, the Blackstone Entities expect to convert 90,000 shares of Series A
Preferred Stock into 3,002,753 shares of Common Stock in connection with the
transactions contemplated by this Letter Agreement;
WHEREAS, the Company expects to repurchase the shares of Common Stock to be
issued upon conversion of the Series A Preferred Stock held by the Blackstone
Entities at the price and upon the terms and conditions provided in that certain
Purchase Agreement, dated March 10, 2017, by and among the Company and the
Blackstone Entities (such agreement, the “Purchase Agreement,” and such
repurchase, the “Repurchase”); and
WHEREAS, the Blackstone Entities and the Company intend to commence an
underwritten public offering (the “Public Offering”) of up to 342,000 shares of
Series A Preferred Stock held by the Blackstone Entities (the “Underwritten
Shares”) pursuant to an Underwriting Agreement by and among the Company, the
Blackstone Entities and the underwriters named therein (the “Underwriting
Agreement”);
NOW, THEREFORE, in consideration of the mutual covenants contained herein, in
the Purchase Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Waiver of Transfer Restrictions. Notwithstanding anything to the contrary in
the Investment Agreement, including, but not limited to, Section 5.08 thereof,
the Company hereby agrees that the Blackstone Entities may Transfer the
Underwritten Shares pursuant to the Public Offering and sell shares of Common
Stock to the Company in the Repurchase (collectively, the “Contemplated
Transfers”), and such Contemplated Transfers shall not be deemed to constitute a
violation of any portion of the Investment Agreement, including, but not limited
to Section 5.08 of the Investment Agreement, and the Company hereby irrevocably
waives Section 5.08 of the Investment Agreement with respect to such
Contemplated Transfers and acknowledges and agrees that such Contemplated
Transfers shall not constitute a breach of the Investment Agreement or the
Transaction Documents.


 
1
 






--------------------------------------------------------------------------------







2.    Amendment of Transfer Restrictions; Voting. Pursuant to Section 8.01 and
Section 8.02 of the Investment Agreement, the Company and the Blackstone
Entities hereby agree that the references to “the 18-month anniversary of the
Closing Date” set forth in Sections 5.08(a) and 5.08(e) of the Investment
Agreement shall be amended to be references to “December 1, 2017” solely with
respect to the Series A Preferred Stock (or Common Stock issuable upon
conversion of Series A Preferred Stock) held by the Blackstone Entities after
the consummation of the Public Offering. Notwithstanding anything to the
contrary in Section 5.11 of the Investment Agreement, in connection with any
vote of stockholders of the Company having a record date prior to the
consummation of the Repurchase or the Public Offering, the Blackstone Entities
shall cause any shares of Series A Preferred Stock transferred in the Repurchase
or Public Offering to be voted as contemplated by Section 5.11 as if such shares
remained beneficially owned by the Blackstone Entities.
3.    Remaining Effect. Except as amended herein, and except with respect to the
waivers contemplated herein, the Investment Agreement continues in full force
and effect without change thereto.
4.    Counterparts. This Letter Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.
5.    Miscellaneous. Article VIII of the Investment Agreement (other than the
provisos to Section 8.11) is hereby incorporated into this Amendment by
reference, mutatis mutandis, as if such provisions were fully set forth herein;
provided that, the notice parties for the Company set forth in Section 8.09 are
hereby amended to conform to Section 5 of the Purchase Agreement.
6.    Effectiveness. This Letter Agreement shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
* * * * *




 
2
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement as of
the date first written above.
Very truly yours,


NCR CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Edward Gallagher                    
 
 
 
 
 
 
 
Name: Edward Gallagher
 
 
 
Title: General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[Signature page to Letter Agreement re: Transfer Restrictions]



--------------------------------------------------------------------------------









Accepted and agreed to as of the date first written above:
 
BLACKSTONE BCP VI SBS ESC HOLDCO L.P
 
By: BCP VI Side-by-Side GP L.L.C., its General Partner
 
By: /s/ Martin J.
Brand                                                                
 
Name: Martin J. Brand
Title: Senior Managing Director
 
 
BLACKSTONE NCR HOLDCO L.P.
 
By: Blackstone Management Associates VI L.L.C, its General Partner
 
By: BMA VI L.L.C., its Sole Member
 
By: /s/ Martin J.
Brand                                                               
 
Name: Martin J. Brand
Title: Senior Managing Director
 
 
BTO NCR HOLDINGS - ESC L.P.
 
By: BTO Holdings Manager L.L.C., its General Partner
 
By: Blackstone Tactical Opportunities Associates L.L.C., its Managing Member
 
By: BTOA L.L.C., its Sole Member
 
By: /s/ Christopher
James                                                        
 
Name: Christopher James
Title: Senior Managing Director
 
 









[Signature page to Letter Agreement re: Transfer Restrictions]



--------------------------------------------------------------------------------









BTO NCR HOLDINGS L.P.
 
By: BTO Holdings Manager L.L.C., its General Partner
 
By: Blackstone Tactical Opportunities Associates L.L.C., its Managing Member
 
By: BTOA L.L.C., its Sole Member
 
By: /s/ Christopher
James                                                            
 
Name: Christopher James
Title: Senior Managing Director
 
 









[Signature page to Letter Agreement re: Transfer Restrictions]

